PATTERSON, Justice:
This is an appeal from a decree of the Chancery Court of Washington County which affirmed an order of the Mississippi State Tax Commission. The commission approved the appellee’s application for a permit to operate a package liquor store at S53 N. Broadway Street, Greenville, Mississippi.
The dispositive issue before this Court is whether the order of the commission which approved appellee’s application for a permit was supported by substantial evidence, and was not an arbitrary, capricious, or unreasonable action on its part.
An examination of the record indicates there was substantial evidence to support the finding of the commission and the commission did not abuse its discretion in issuing this permit. The issues are controlled by the principles of law announced in Mississippi State Tax Commission v. Package Store, Inc., 208 So.2d 46 (Miss. 1968).
Affirmed.
GILLESPIE, P. J., and INZER, SMITH, and ROBERTSON, JJ„ concur.